                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
BRIAN A. MAUS,

                          Plaintiff,
      v.                                            Case No. 17-cv-65-pp

MARK LESATZ, et al.,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION TO ORDER A CRIMINAL JOHN
 DOE INVESTIGATION (DKT. NO. 14) AND DENYING PLAINTIFF’S MOTION
            FOR ORDER TO SUBSTITUTE JUDGE (DKT. NO. 15)
______________________________________________________________________________

      The plaintiff, who is representing himself in this civil rights case, has

filed two motions. First, he asks the court “to order the Wisconsin Attorney

General’s office, to conduct a John Doe investigation into Officer Lade illegally

sexual[ly] assaulting the plaintiff.” Dkt. No. 14. In the second, the plaintiff asks

the Chief Judge “to remove Judge Pamela Pepper off of [this case] based on the

grounds that she’s bias[ed], prejudice[d] and possibly even criminally and

civilly conspired with state officials and their attorneys to cover up several

counts of sexual assault and a criminal and civil conspiracy that has taken

place against the plaintiff.” Dkt. No. 15. The court will deny the motions.

       A U.S. District Court judge does not have the authority to order a

Wisconsin district attorney to initiate a John Doe investigation. Under Wis.

Stat. §968.26, an individual who is not a district attorney may make a

complaint to the district attorney, alleging that the person believes that a crime



                                         1
has been committed and asking the district attorney to conduct a John Doe

investigation. The statute provides that only the district attorney has the

authority to issue charges, and only the district attorney or a Wisconsin State

judge may convene an investigation into allegations of criminal activity. See

Wis. Stat. §§968.26(1m), (2)(am), 2(b). The statute does not give a civilian or a

federal judge any rights at all. Because neither the plaintiff nor this court have

a right to compel the district attorney to conduct an investigation or to issue

charges, the court will deny the plaintiff’s motion.

      The court treats the second motion as a motion asking me, Judge

Pepper, to recuse myself (remove myself from his case). The plaintiff asserts

that I am biased. He believes I have communicated with the defendants and

their lawyers outside of his presence and that I hate inmates and believe they

“have a right” to be sexually assaulted. Dkt. No. 15 at 3. The plaintiff’s only

evidence supporting these conclusions is that the court dismissed certain

defendants in the order screening his amended complaint. See Dkt. No. 13.

      “The disqualification of a judge for actual bias or prejudice is a serious

matter, and it should be required only when the bias or prejudice is proved by

compelling evidence.” United States v. Balistieri, 779 F.2d 1191, 1202 (7th Cir.

1985). A federal judge must disqualify herself from a proceeding “[w]here [s]he

has a personal bias or prejudice concerning a party . . . .” 28 U.S.C. § 455(b)(1).

I have no bias or prejudice against the plaintiff. I have not communicated with

any of the defendants or their lawyers about this case outside of the plaintiff’s

presence (or at all). My interactions about this case—with the plaintiff, the
defendants and the defendants’ lawyers—have been limited to written

communications, all of which are publicly available on the docket. The court

will mail the plaintiff a copy of the docket along with this decision. I do not hate

inmates—for many years, I was a criminal defense attorney, and I represented

inmates and tried to help them understand their rights—and I strongly believe

that no person, regardless of his or her incarceration status, should be

subjected to sexual assault.

      It is well established that “unless there are exceptional circumstances,

judicial rulings are grounds for appeal, not disqualification.” Hook v. McDade,

89 F.3d 350 355 (7th Cir.1996). I understand that the plaintiff disagrees with

my decisions in the screening order, but this is an insufficient reason for me to

recuse myself. Given that the plaintiff has alleged no exceptional circumstances

warranting my recusal, it would be improper to grant his motion.

      The court DENIES the plaintiff’s motion for order for a criminal John Doe

investigation. Dkt. No. 14.

      The court DENIES the plaintiff’s motion for order to substitute judge.

Dkt. No. 15.

      Dated in Milwaukee, Wisconsin, this 4th day of December, 2018.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
